DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Response to Amendment
The amendments to the claims, in the submission dated 12/14/21, are acknowledged and accepted.

Allowable Subject Matter
Claims 1-14 are allowed.
The following is an examiner’s statement of reasons for allowance:
Claim 1 is allowable over the prior art of record for at least the reason that even though the prior art discloses a backlight illumination device comprising: a light source configured to provide a light beam; a first beam broadener configured to broaden the light beam in a first direction, and output the broadened light beam as white light; and a second beam broadener configured to broaden the white light emitted from the first beam broadener in a second direction perpendicular to the first direction, and output the broadened white light as surface light,  the prior art fails to teach or reasonably suggest,  that the light source, first beam broadener and second beam broadener are positioned in the backlight illumination device and the first beam broadener is optically 
Claims 2-10 are dependent on claim 1 and are allowable over the prior art of record for at least the same reasons as claim 1.
Claim 11 is allowable over the prior art of record for at least the reason that even though the prior art discloses a backlight illumination device comprising: a light source configured to provide a light beam a first beam broadener configured to: broaden the light beam in a first direction, and output the broadened light beam as white light a second beam broadener configured to: broaden the white light emitted from the first beam broadener in a second direction perpendicular to the first direction, and output the broadened white light as surface light a light modulator configured to modulate incident light to present a holographic image,  the prior art fails to teach or reasonably suggest,  that the light source, first beam broadener and second beam broadener are positioned in the backlight illumination device and the first beam broadener is optically coupled to the light source and the second beam broadener is optically coupled to the first beam broadener, in combination with the other limitations of claim 11.
Claims 12-14 are dependent on claim 11 and are allowable over the prior art of record for at least the same reasons as claim 11.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Tai (US 2007/0274099) discloses a light expanding system for producing planar light beam from point light sources.  However, Tai does not explicitly disclose a first beam broadener configured to output the broadened beam as white light, wherein a second beam broadener expands the white light in a second direction to then be output as white surface light.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JADE R CHWASZ whose telephone number is (571)272-8199. The examiner can normally be reached 6:00 am to 3:30 pm, M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephone Allen can be reached on 571-272-2434. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 
JRC
/JADE R CHWASZ/Primary Examiner, Art Unit 2872